IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of           No. 79819-7-I

 PHILIPPE CHAINIER,                         DIVISION ONE

                      Appellant,            UNPUBLISHED OPINION

               and

 KELLIE ANN CHAINIER,

                      Respondent.


       SMITH, J. — Philippe Chainier appeals multiple orders entered in the

dissolution trial of his marriage to Kellie Ann Chainier. With respect to the

parties’ property, we hold first that the court’s valuation of Philippe’s1 separate

property was not supported by substantial evidence. Second, we hold that the

characterization of Philippe’s contribution to the down payment on the family

home as community property was supported by substantial evidence. Third,

because the equitability of the court’s property division turns on the value of

Philippe’s separate property, we direct the court to reconsider the division of

property on remand.

       With respect to child support, substantial evidence supports the court’s

valuation of Kellie Ann’s income from stock dividends. However, the court erred

in excluding Kellie Ann’s Restricted Stock Units (RSUs) as income, and the


       1
       Because the parties share a last name, we refer to them by their first
names for clarity.

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79819-7-I/2


court’s determination of Philippe’s income is not supported by substantial

evidence because it depends on an erroneous citation of the record. Moreover,

the court improperly exceeded the standard support obligation without justifying

the increase with specific findings, as required by In re Marriage of McCausland,

159 Wn.2d 607, 620, 152 P.3d 1013 (2007). Therefore, on remand the court

must calculate the parties’ child support obligations and consider whether a

deviation from the standard calculation is warranted and supported by the

evidence.

      With respect to the parenting plan, we hold that the court-imposed

limitations on Philippe’s access to his children were not “reasonably calculated to

protect” the children from harm. See RCW 26.09.191(2)(m)(i). Specifically, the

court’s requirements that Philippe abstain from drugs and alcohol and complete a

step parenting class were not supported by relevant findings and should be

stricken on remand. Furthermore, the court’s requirement of multiple

Washington-based domestic violence (DV) treatment programs went beyond any

witness’s recommendations, were prohibitive barriers to Philippe’s ability to

spend time with his children, and were not supported by specific findings. On

remand, the court should impose limitations that adequately address the court’s

concerns for the children’s safety and address the issue of Philippe’s access to

the ordered services.

      Finally, because Philippe’s actions before and during trial did not rise to

the level of intransigence, the court erred by awarding fees to Kellie Ann. We




                                            2
No. 79819-7-I/3


decline to award attorney fees to either party on appeal or assign the case to a

different judge on remand.2

                                     FACTS

      Philippe and Kellie Ann were married for 11 years before they separated

in June 2017. They have two children, who were 1 and 4 at the time of

separation. Before their separation, the family lived in a home on Mercer Island

that Philippe and Kellie Ann purchased together.

      Both parties had considerable income and assets from their work and

family businesses. Kellie Ann was the director of the government security

program at Microsoft and owned a 20 percent interest in her family’s real estate

business, Allen G. Cox Family LLC. In addition to her Microsoft salary, she

received RSUs from Microsoft and both monthly and annual distributions from

Cox Family.

      Philippe was the commercial director for his family’s wine business, SAS

Pierre Chainier, which required regular travel. He also owned shares in the

family’s French holding company, SARL Financiere Chainier. SARL Financiere

Chainier owns SAS Pierre Chainier, which in turn has ownership interests in

multiple other companies in the wine industry. Philippe’s direct ownership

interest in SARL Financiere Chainier is a 7.5 percent direct share, but he also

inherited a 25.89 percent share in remainder interest, which he cannot benefit



      2  Philippe also assigns error to several of the court’s findings and
conclusions but does not support these assignments of error with argument,
citations to the record, or citations to authority. Accordingly, we do not address
these assignments of error. Billings v. Town of Steilacoom, 2 Wn. App. 2d 1, 21,
408 P.3d 1123 (2017).


                                            3
No. 79819-7-I/4


from until his father’s death.

       In July 2017, Philippe filed for divorce. The parties conducted extensive

discovery and began trial in November 2018. Trial lasted 16 days spread over 2

1/2 months. The court found that Philippe had committed domestic violence (DV)

against Kellie Ann, and accordingly placed limitations on his residential time with

the children, subject to the completion of various DV treatment programs. The

court also ordered significant child support, deviating upward from the standard

calculation due to the parties’ income and standard of living. In dividing the

parents’ assets, the court found that Philippe’s expert drastically understated the

value of his assets. The court calculated its own value of SARL Financiere

Chainier’s vineyards and added this value to the expert’s valuation of the

company, which included the vineyards. Finally, because the court found that

Philippe had been intransigent during trial and discovery, it awarded attorney

fees to Kellie Ann. Philippe appeals the court’s division of property, parenting

plan, and child support order.

                                     ANALYSIS

                                 Standard of Review

       Court orders resulting from a dissolution involve mixed issues of law and

fact. Valuation of property is a question of fact, and we will not disturb the

findings if supported by substantial evidence. See In re Marriage of Hall, 103

Wn.2d 236, 246, 692 P.2d 175 (1984) (valuing goodwill). Substantial evidence is

evidence “which is sufficient to persuade a fair-minded person of the truth of the

matter asserted.” In re Marriage of Katare, 175 Wn.2d 23, 35, 283 P.3d 546




                                             4
No. 79819-7-I/5


(2012). By contrast, the trial court’s characterization of property as either

community or separate property is a question of law which we review de novo. In

re Marriage of Griswold, 112 Wn. App. 333, 339, 48 P.3d 1018 (2002). Finally,

the court’s distribution of property is reviewed for abuse of discretion. Soltero v.

Wimer, 159 Wn.2d 428, 433, 150 P.3d 552 (2007). A court abuses its discretion

if it bases its decision on untenable grounds. Soltero, 159 Wn.2d at 433.

       We review parenting plans and child support awards for abuse of

discretion, except to the extent that they involve interpretation of statutes, which

we review de novo. In re Marriage of Condie, 15 Wn. App. 2d 449, 459, 472, 475

P.3d 993 (2020); Anthis v. Copeland, 173 Wn.2d 752, 755, 270 P.3d 574 (2012).

               Valuation, Characterization, and Division of Property

       Philippe contends that the trial court incorrectly valued his separate

property, mischaracterized his contribution to the down payment for their

residence, and failed to equitably divide the parties’ property. We hold that

substantial evidence supports the court’s characterization of the property but

does not support its valuation of Philippe’s separate property. Accordingly, on

remand, the court will determine the value of Philippe’s property based on the

evidence presented at trial and divide the property equitably in light of the value

determined.

       1. Valuation of Property

       First, Philippe contends that the court miscalculated the value of his

shares in his family’s company, including those he inherited from his mother. We

agree. “Valuation of the shares of a closely held corporation presents a difficult




                                             5
No. 79819-7-I/6


problem, calling for the careful weighing of relevant facts and the ultimate

exercise of reasoned judgment.”3 In re Marriage of Berg, 47 Wn. App. 754, 756-

57, 737 P.2d 680 (1987) (footnote omitted). Thus, whatever approach the court

takes, it “‘must include proof of value by any techniques or methods which are

generally considered acceptable in the financial community.’” Eagleview Techs.,

Inc. v. Pikover, 192 Wn. App. 299, 309, 365 P.3d 1264 (2015) (quoting

Weinberger v. UOP, Inc., 457 A.2d 701, 703 (Del. 1983)).

       Here, the trial court’s valuation of Philippe’s interest in SARL Financiere

Chainier was not supported by acceptable financial valuation techniques,

because the court’s findings exhibited misinterpretations of the evidence and

inconsistent reasoning.

       Philippe’s financial expert, Steve Kessler, estimated that the “fair value” of

SARL Financiere Chainier was €8,455,422. Kessler explained that fair value

represents the value of the interest to the holder, whereas “fair market value”

represents the value a willing buyer would pay a willing seller. Kessler calculated

the company’s fair value by starting with the book values4 of the company’s

assets, including its vineyards, and then accounting for depreciation.

       However, the court found that Kessler used the book value of the

company and did not “adjust[] for the fair market value.” The court then found

that it was “nonsensical to think that the book value . . . is the fair market value,”



       3“A closely held corporation is one in which the stock is held in a few
hands, or in a few families, and wherein it is not at all, or only rarely, dealt in by
buying and selling.” In re Marriage of Berg, 47 Wn. App. 754, 756 n.2, 737 P.2d
680 (1987).
      4 The book value of an asset is the original price adjusted for depreciation.



                                              6
No. 79819-7-I/7


and that accordingly there was “evidence to support an adverse inference that

the fair market value is greater than what Mr. Kessler opined.” The court

proceeded to use an approach suggested by Kellie Ann’s counsel, noting the

addition of two hectares5 of land in a 2017 company report, along with an

increase of €42,644 in the value of the company’s land for each one. It then

multiplied this value per hectare by 250 (representing the approximately 250

hectares of land which SARL Financiere Chainier has an ownership interest in)

and got an approximate total of €10.625 million. The court declared that this new

value was a “strong impeachment of Mr. Kessler’s valuation” and found Kessler

not credible. Finally, the court chose to use Kessler’s valuation of the business,

which included the vineyards, and then add a separate €8,667,282 for the value

of the vineyards.6

       The court’s approach does not appear to be well reasoned. First, fair

market value is the common way to value marital assets, but when the fair

market value of an asset cannot be determined, fair value is an appropriate

alternative. 20 SCOTT J. HORENSTEIN, W ASHINGTON PRACTICE: FAMILY AND



       5    A hectare is “a metric unit of area equal to 100 ares or 10,000 square
meters.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1048 (2002).
          6 The court seems to have ultimately settled on this value for the vineyards

based on its finding that the €10.625 million value was €8.6 million more than
“the book value or cost approach used by Mr. Kessler.” Specifically, it appears to
have adopted Kellie Ann’s suggestion to subtract Kessler’s estimate of the book
value of two companies owned by SAS Pierre Chainier which owned vineyards.
This appears logically flawed for several reasons: (1) Kessler’s fair value
estimate of these companies was substantially more than what he recorded as
the “book value,” (2) the value of the companies included more assets and
liabilities than just the vineyards, and (3) SAS Pierre Chainier only owned a 29
percent interest in one of these companies, but the court’s addition of the entire
value would suggest it owned a 100 percent interest.


                                              7
No. 79819-7-I/8


COMMUNITY PROPERTY LAW § 32:6 (2020); see, e.g., In re Marriage of Fleege, 91

Wn.2d 324, 326, 330, 588 P.2d 1136 (1979) (goodwill of a professional practice,

although not “readily marketable,” should be valued at dissolution in terms of the

“value . . . to the professional spouse”). Stocks in a closely held corporation,

such as SARL Financiere Chainier, are commonly valued in terms of fair value

because they “by definition do[ ] not have a fair market value, since a market

wherein a willing buyer will meet a willing seller . . . generally does not exist.”

Suther v. Suther, 28 Wn. App. 838, 843, 627 P.2d 110 (1981). The court’s focus

on fair market value and misapprehension of what valuation method Kessler was

using was therefore error. Further, as Philippe points out, there was no

testimony explaining the meaning of the €42,644 figure, and if the court had used

a similar difference in a report from a different year, it would have found the value

of a hectare to be €14,965, not €42,644.

       The court’s explanation of why it did not find Kessler credible depended on

(1) its mischaracterization of Kessler as presenting the court with only the book

value of the company, (2) its assertion that Kessler’s estimates were not credible

as fair market values, despite the fact that Kessler was estimating fair values, not

fair market values, and (3) its identification that the court’s estimate, which we

have noted was mathematically inconsistent, was significantly higher than

Kessler’s estimate. Accordingly, the court made a determination of the value of

the vineyards without using “‘techniques or methods which are generally

considered acceptable in the financial community’” and then compounded this

problem by adding the value of the vineyards to a valuation of the business that




                                               8
No. 79819-7-I/9


already included the vineyards. Eagleview, 192 Wn. App. at 309 (quoting

Weinberger, 457 A.2d at 713). Because its valuation is not financially sound, the

court must make a proper determination of SARL Financiere Chainier’s value on

remand.

       Kellie Ann contends that the court did not need to use accepted methods

of valuation because it was using an adverse inference against Philippe. This

too is problematic. The court found that Philippe’s testimony regarding the value

of the company was “evasive and not credible” and that Philippe did not offer

appraisals of the vineyards or provide Kellie Ann with the information that would

enable her to obtain appraisals. Kellie Ann contends that Philippe’s resistance to

discovery left the court no choice but to draw an adverse inference.

CR 37(b)(2)(A) permits a court to assume facts to be established after a “party

fails to obey an order to provide or permit discovery.” Here, Kellie Ann did not file

a motion to compel, nor did the court grant one. Furthermore, when punishing a

discovery violation, “the court should impose the least severe sanction that will

be adequate to serve the purpose of the particular sanction.” Burnet v. Spokane

Ambulance, 131 Wn.2d 484, 495-96, 933 P.2d 1036 (1997). Neither Kellie Ann

nor the court provided any authority that establishes that such a sweeping

adverse inference is appropriate in these circumstances. Therefore, the court

erred in its valuation of Philippe’s family business.

       Next, the court erred in its calculation of the value of Philippe’s stocks in

this company. As noted, many of Philippe’s stocks were remainder interests,

meaning that Philippe’s use is limited until his father dies. For future interests




                                              9
No. 79819-7-I/10


such as these, the court in a dissolution proceeding should determine their

present value. See In re Marriage of Wright, 147 Wn.2d 184, 196, 52 P.3d 512

(2002) (determining present value of a pension). Experts at trial testified to

different possible formulas for determining present value, which included

applying a 6 percent discount over 10 years or multiplying the future value by 79

percent. However, the court chose to discount these remainder interests to 73.1

percent of their future value. This number was not offered in evidence but,

instead, seems to have come from Kellie Ann misciting her expert. Kellie Ann

contends that this value is acceptable because it is still within the range of values

testified to by different experts. Although this is true, the court’s calculation is

nonetheless not supported by the evidence where it is based on an erroneous

citation to the evidence. See, e.g., City of Vancouver v. Pub. Emp’t Relations

Comm’n, 180 Wn. App. 333, 364, 325 P.3d 213 (2014) (court’s finding that

employer asserted something that employer’s witnesses had in fact denied was

not supported by substantial evidence). Thus, the court must properly determine

the value of Philippe’s stocks on remand.

       The court’s errors also extend to its valuation of Philippe’s inheritance

from his mother. The inheritance includes shares in the family company, and the

court applied its same reasoning regarding the value of the company and

Philippe’s shares to its valuation of his inheritance. It also made other findings

that were not supported by the record, including that Phillipe provided no

appraisals of his family’s residential properties. Therefore, on remand, the court

must also determine the appropriate value of Philippe’s inheritance based on the




                                              10
No. 79819-7-I/11


evidence presented at trial.

       2. Characterization of Contribution to Family Home

       Next, Philippe contends that the court mischaracterized his contribution to

the down payment for the family home as community property. The court found

that Philippe had received a gift of €68,602 from his grandmother, which was his

separate property, but that Philippe had given this money to the marital

community to pay for the house. Because the trial court’s finding is supported by

the evidence, we disagree with Philippe.

       If a party establishes that property is separate, there is a presumption that

it will “remain[] separate property in the absence of sufficient evidence to show

an intent to transmute the property from separate to community property.” In re

Estate of Borghi, 167 Wn.2d 480, 484, 219 P.3d 932 (2009). While a spouse can

choose to gift separate property to the community, the mere fact that the title to

property changes from the name of a single spouse to both spouses is

insufficient to rebut this presumption. Borghi, 167 Wn.2d at 486. Here, the court

found that Philippe’s “gift letter” “gifting $84,400 to ‘Kellie Ann & Philippe

Chainier’” to be applied to the purchase of the home was “sufficient evidence to

show [Philippe’s] intent to convert the $84,400 gift from separate to community

property.” The letter labels Philippe the “Donor” and says he has “made a gift of

$84,400” to “Kellie Ann [and] Philippe Chainier.” This is sufficient evidence to

overcome the presumption and establish that the $84,400 was gifted to the

marital community.

       Philippe disagrees, contending that this language was for the benefit of




                                              11
No. 79819-7-I/12


the lender and does not evidence donative intent. The cases he cites to this

effect do not support the proposition that a letter written for financial purposes

cannot be evidence of an intent to give money to the marital community. See

Borghi, 167 Wn.2d at 491 n.7 (explaining that the use of separate real estate to

secure a mortgage is immaterial to the characterization of the real estate but

may, for instance, create a community right of reimbursement on the mortgage);

Onewest Bank, FSB v. Erickson, 184 Wn. App. 462, 469, 337 P.3d 1101 (2014)

(discussing but not characterizing a “gift letter”), rev’d, 185 Wn.2d 43, 367 P.3d

1063 (2016). Because the letter was sufficient evidence to rebut the

presumption, we are not persuaded by Philippe’s contention.

       3. Division of Property

       Finally, the court must reconsider an equitable division of property on

remand. The court must consider the “economic circumstances of each spouse”

in its division of property, and in this case, it determined that the property division

was fair and equitable due in part to Philippe’s “extensive separate property.”

RCW 26.09.080. Because the value of Philippe’s property and his economic

circumstances must be determined on remand, the division of property must be

determined as well. See In re Marriage of Kile, 186 Wn. App. 864, 885, 347 P.3d

894 (2015) (“It is not clear in this case that the court would have divided the

property the same way had the assets been properly characterized. Under these

circumstances, remand is required to enable the trial court to make a just and

equitable division of the property considering its correct characterization.”).




                                              12
No. 79819-7-I/13


                                   Child Support

       Philippe contends that the court erred in valuing the parties’ income and in

deviating from the standard calculation of the support obligation. We agree.

       “The child support statutes are expressly intended to divide the child

support obligation between parents in proportion to their income.” Condie, 15

Wn. App. 2d at 456. When determining income for purposes of child support, the

court must consider all sources of income7 except those excluded in

RCW 26.19.071(4). “A trial court’s failure to include all sources of income not

excluded by statute is reversible error.” In re Marriage of Bucklin, 70 Wn. App.

837, 840, 855 P.2d 1197 (1993). The statutes’ “expansive view” of income

includes “‘(1) a gain or recurrent benefit that is usually measured in money’ or

(2) the ‘value of goods and services received.’” Condie, 15 Wn. App. 2d at 455

(quoting W EBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1143 (2002)). After

determining income, the court looks to the child support schedule in

RCW 26.19.020 and allocates support obligations between the parents

proportionate to their net income. RCW 26.19.080(1). The court may make

additional provisions for health care costs, day care, or “special child rearing

expenses,” or may deviate from the standard calculation for the enumerated

reasons listed in RCW 26.19.075(1). RCW 26.19.080(2)-(3). In making such a

deviation, the court must include written findings of fact that consider the parents’

standard of living and the children’s special medical, educational, or financial

needs. RCW 26.19.020; McCausland, 159 Wn.2d at 620. It is not enough that



       7   RCW 26.19.071(1) and (3).


                                             13
No. 79819-7-I/14


“cursory findings of fact and the trial record might appear to justify awarding a

child support amount that exceeds the economic table,” but rather the court must

enter sufficiently detailed findings to establish that the court properly exercised its

discretion. McCausland, 159 Wn.2d at 620.

       Philippe first contends that the trial court incorrectly calculated his income.

The court found that Kessler testified that Philippe’s monthly gross income was

$14,421.42, and it then relied on this number to calculate Philippe’s net income.

This was incorrect. Kessler testified that Philippe’s gross income was

$11,000.00. The number used by the court was a different amount cited by

Philippe, which included costs paid directly to the French government. Because

the court erroneously cited the record in determining Philippe’s income,

Philippe’s income must be properly determined on remand.

       Next, Philippe contends that the trial court incorrectly calculated Kellie

Ann’s income. He claims that the court undervalued Kellie’s distributions from

her family business and erred by excluding Kellie Ann’s RSUs from her income.

       With respect to the distributions, the court found that Kellie Ann would

receive $2,000 per month. While there was some evidence in the record that

Kellie Ann received more in distributions, Kellie Ann’s brother testified that each

of the owners received $1,000 per month, as well as an additional distribution of

$10,000 to $15,000 annually. He testified that he expected the annual

distribution for the next few years would be “around 15 or plus thousand dollars.”

The court’s calculation of Kellie Ann’s distributions assumes an annual

distribution of $12,000, which, while lower than this last estimate, is within the




                                             14
No. 79819-7-I/15


range described by Kellie Ann’s brother. Accordingly, the court’s calculation is

supported by substantial evidence. See In re Marriage of Rockwell, 141 Wn.

App. 235, 248, 170 P.3d 572 (2007) (“If a trial court’s finding is within the range

of the credible evidence, we defer.”).

       However, the court erred by excluding Kellie Ann’s RSUs from her

income. The court reasoned it did not need to include RSUs as income because

the “vast bulk of the RSUs that are vesting over the next two years are being

distributed as property.” However, all of a party’s income that is not specifically

excluded by statute must be included in child support calculations. In re Bucklin,

70 Wn. App. at 840. When RSUs vest, the holder gets a gain, the value of which

is taxed as ordinary income. Anat Alon-Beck, Unicorn Stock Options—Golden

Goose or Trojan Horse?, 2019 Colum. Bus. L. Rev. 107, 170 n.287 (2019).

Thus, RSUs are income, and because they are not excluded by the statute, they

must be included in child support calculations. RCW 26.19.071(4).

       Kellie Ann contends that including RSUs for purposes of child support

would be erroneous when they were also distributed as property. We rejected a

similar argument in Condie, where we determined that counting unvested stocks

as a spouse’s separate property to be distributed to him and also as that

spouse’s income for determining child support obligations was not “repeatedly

distribut[ing]” the same property. 15 Wn. App. 2d at 469. Instead, we held that a

court “properly considered [a spouse’s] unvested stocks when analyzing the

overall fairness of the property distribution and when determining [the spouse’s]

ability to pay . . . child support.” Condie, 15 Wn. App. 2d at 469. As in Condie,




                                             15
No. 79819-7-I/16


the court here counted Kellie Ann’s RSUs as her separate property to be

distributed to her, but unlike Condie, the court failed to consider the RSUs for

purposes of child support as well as property distribution. See Condie, 15 Wn.

App. 2d at 469. Thus, the court erred by excluding Kellie Ann’s RSUs from her

income, and on remand, the court must calculate child support including this

value.

         Finally, Philippe contends that the court erred in deviating from the

standard calculation. We agree. After determining the parties’ income, the court

concluded that the standard calculation established by the economic table

required monthly payments of $906.06. The court then took note of the

children’s standard of living, demonstrated by their large home, history of

traveling, private school attendance, and the fact that they had an au pair. It thus

concluded that their standard of living justified exceeding the standard calculation

to a monthly payment of $1,500.00. However, the court’s general findings did not

link the increase in support to specific expenses. Furthermore, the court then

made additional provisions for the payment of educational expenses and day

care, which suggest that the court’s departure from the standard calculation did

not correlate to its discussion of the children’s private school attendance.

Therefore, the court’s order falls short of the requirement that “the amount of

child support . . . be based on the correlation to the . . . children’s needs.”

McCausland, 159 Wn.2d at 620 n.6.

         The court also erred by ordering that the additional expenses, including

educational expenses, medical expenses, and airfare for visitation, should be




                                              16
No. 79819-7-I/17


split 50-50 between the parties. This was error because these child rearing

expenses should be “shared by the parents in the same proportion as the basic

child support obligation”—that is, proportionate to their income.

RCW 26.19.080(2)-(3).

       We reverse and remand for a proper determination of Kellie Ann’s income

to include her RSUs and of Philippe’s income based on a reasoned valuation

given the evidence submitted. After recalculating the parties’ income, the court

must determine the child support obligations of the parties, including whether a

deviation from the standard calculation is appropriate, based on the evidence

presented and supported by specific findings. Finally, the court must divide the

additional special expenses between the parents proportionate to their income.

                                   Parenting Plan

       Philippe challenges the parenting plan’s limitations on his residential time.

Specifically, he contends that the conditions for him to progress from the

parenting plan’s phase I to phase II are excessively restrictive. He specifically

challenges the court’s requirements that he (1) participate in a step parenting

class, (2) abstain from drugs and alcohol, and (3) complete both a Washington

domestic violence intervention program and the “DV Dads” program. We agree

that these requirements are overly restrictive because they are not supported by

the court’s findings.

       “[T]he best interest of the child is ordinarily served when the existing

pattern of interaction between a parent and child is altered only to the extent”

necessitated by the divorce or required to protect the child. RCW 26.09.002.




                                             17
No. 79819-7-I/18


However, if the court finds a parent has a history of domestic violence, the court

must place limitations on the parent’s residential time. RCW 26.09.191(2)(a).

These limitations must be “reasonably calculated to protect the child from . . .

harm that could result if the child has contact with the parent.”

RCW 26.09.191(2)(m)(i). The limitations may include a requirement to complete

“relevant counseling or treatment.” RCW 26.09.191(2)(m)(i). However, if the

court “expressly finds that the parent’s conduct did not have an impact on the

child” or that, because contact between the parent and child will not harm the

child and the harmful conduct is unlikely to recur, applying limitations would not

be in the child’s best interests, then the court need not apply limitations.

RCW 26.09.191(2)(n).

       Here, the court found, and Philippe does not contest, that Philippe had a

history of domestic violence against Kellie Ann. Accordingly, the court limited

Philippe’s residential time with the children under RCW 26.09.191. Under phase

I of the court’s plan, Philippe was permitted at most one overnight every two

weeks, along with limited afternoon visits. To progress to phase II, the plan

required Philippe to complete nine months of weekly group sessions in a DV

intervention program and then complete the DV Dads program. During this time,

Philippe was required to comply with the contract for the DV intervention program

and to abstain from mood and mind altering drugs, including alcohol and

cannabis. The plan also required Philippe to complete 12 sessions of parent

coaching, to take a step parenting class, and to “abstain from any corporal

punishment of the children, including pulling a child by the ear.”




                                             18
No. 79819-7-I/19


       As an initial matter, the requirement that Philippe take a step parenting

class is not reasonably calculated to protect the children from harm. There was

no evidence during trial discussing the need for a step parenting class or

describing what it would entail. Because it is unclear what the court meant by

this order and there are no findings to support the requirement, this limitation is

not supported by substantial evidence.

       The sobriety requirement is also not reasonably calculated to protect the

children based on the court’s findings. Philippe’s DV intervention program

required Philippe to abstain from drugs and alcohol, and Philippe does not

contend that it was inappropriate for the court to order him to comply with the

rules of the program. However, the court’s additional and separate requirement

that Philippe abstain from alcohol was not supported by any of its findings.8

Specifically, while there was some evidence in the record regarding alcohol use,

the court did not enter any findings about Philippe’s drinking or its effect on the

children. We therefore conclude that the court’s sobriety provision was not

reasonably calculated to protect the children and should be stricken on remand.

See In re Marriage of Underwood, 181 Wn. App. 608, 612-13, 326 P.3d 793

(2014) (holding in a related context that, given parent’s liberty interest in the care

of their children and the legislature’s general policy of encouraging loving and

stable relationships between parents and children, the court must enter detailed

findings supporting its decision before potentially eliminating a parent’s




       8
       We note this requirement could have ramifications if, for instance, the
program changed its rules.


                                             19
No. 79819-7-I/20


residential time with children).

       We next conclude that, given the court’s lack of findings, the court’s DV

intervention program and DV Dads program requirements exceed the court’s

discretion. The parenting evaluator initially recommended that Philippe move to

phase II after completing 9 months of the DV intervention program and did not

recommend the DV Dads program. Later, the parenting evaluator provided an

updated recommendation that, in case Philippe moved to France, he should

complete 6 months of the intervention program before expanding his residential

time from two to four overnights per month and then complete the DV Dads

program before expanding residential time to eight overnights per month. A

different expert parenting evaluator testified that these recommendations were

excessive because Philippe’s therapist reported that Philippe was making

significant progress and was not a batterer. Furthermore, Philippe had to travel

regularly for his job, and this requirement was exacerbated when his mother died

and Philippe had to take on more clients in Europe. This was a significant barrier

on Philippe’s ability to comply with the court’s requirements, especially the

weekly intervention program which permits two absences in 90 days.

       Given these facts, the trial court imposed a heavy burden on Philippe’s

ability to spend time with his children without including any supporting findings.

The trial court did not enter findings regarding why it exceeded the most onerous

conditions recommended by any expert in this case, whether it considered other

treatment options presented at trial that would allow Philippe more flexibility to

address these issues while complying with the requirements of his job, or how




                                             20
No. 79819-7-I/21


the restrictions serve the best interests of the children. The court did not include

any findings regarding why these particular restrictions are appropriate and

necessary to protect the children and did not appear to consider whether or how

Philippe could navigate them given his work schedule. Therefore, we hold that

the court abused its discretion in imposing these restrictions and the appropriate

restrictions must be determined on remand in light of the evidence presented.

See In re Parentage of A.F.M.B., 1 Wn. App. 2d 882, 888-89, 407 P.3d 1161

(2017) (without findings explaining the court’s reasoning, record did “not establish

that the trial court made a tenable decision . . . especially in the absence of any

meaningful discussion” of father’s DV in the context of a parenting plan

provision).

                         Assignment to a Different Judge

       Philippe requests that we order this case to be assigned to a different

judge on remand. We decline to do so.

       A party may seek reassignment where “the trial judge will exercise

discretion on remand regarding the very issue that triggered the appeal and has

already been exposed to prohibited information, expressed an opinion as to the

merits, or otherwise prejudged the issue.” State v. McEnroe, 181 Wn.2d 375,

387, 333 P.3d 402 (2014) (footnotes omitted).

       Philippe cites In re Marriage of Black, 188 Wn.2d 114, 137, 392 P.3d 1041

(2017), in which the court explained that because evidence suggested that the

judge was biased against a party’s sexual orientation, the case should be

reassigned on remand. Our Supreme Court also has instructed a court to




                                            21
No. 79819-7-I/22


reassign a case “for the sole purpose of avoiding any appearance of unfairness

or bias.” In re Marriage of Muhammad, 153 Wn.2d 795, 807, 108 P.3d 779

(2005).

      Here, although Philippe contends that the judge appeared to be biased

against the French, the court’s findings and conclusions, even where erroneous,

do not appear to be based on judicial impropriety. The record, the court’s

findings, and the orders entered do not support a determination that the court

was biased. Philippe provides no persuasive basis to determine otherwise.

Thus, we decline to reassign the case on remand.

                                  Attorney Fees

      As a final matter, Philippe appeals the court’s award of attorney fees

below, and both parties request attorney fees on appeal. We reverse the award

of attorney fees below and decline to grant attorney fees on appeal.

      An award of attorney fees in a dissolution proceeding is within the trial

court’s discretion. In re Marriage of Mattson, 95 Wn. App. 592, 604, 976 P.2d

157 (1999). The court must generally balance the needs of the party requesting

the fees against the opposing party’s ability to pay. Mattson, 95 Wn. App. at 604.

However, if a party has been intransigent, the financial need of the party seeking

the award is not relevant. Mattson, 95 Wn. App. at 604.

      Here, the court entered several findings supporting its conclusion that

Philippe was intransigent, mainly related to Philippe’s failure to produce evidence

regarding the assets owned by SARL Financiere Chainier. These findings

alternately do not indicate intransigent behavior or are not supported by the




                                           22
No. 79819-7-I/23


record. Kellie Ann and Philippe each requested similar information regarding the

other’s interest in real property, and neither provided information regarding real

property owned by their family companies in response to these questions. The

court’s finding that Philippe’s “production did not mirror” Kellie Ann’s is not

supported by the record. Kellie Ann did not request information regarding these

assets until August 6, 2018, six months after her first discovery requests.

Philippe noted that it would take time to obtain this information because most

French businesses are closed in the month of August, but provided these

responsive documents by September 12, 2018. Accordingly, the record indicates

that, contrary to the court’s findings, Philippe provided information necessary to

value his property interests in France after he was asked to do so. As noted,

Kellie Ann never filed a motion to compel discovery, nor did the court grant one.

       The court’s other findings supporting intransigence refer to the

extensiveness of discovery or the litigiousness of trial. For instance, the court

noted that Philippe objected to evidence offered by Kellie Ann and offered no

photographs of his property. The court did not explain why these strategic

choices would constitute intransigence. The court also found that Philippe

“undervalued his property interests by at least three to four times,” but this finding

depends on the court’s own unsupported valuation. Overall, the court’s finding of

intransigence was not supported by the record. Because intransigence was the

basis for the court’s order of fees, we conclude that the trial court based its




                                             23
No. 79819-7-I/24


decision on untenable grounds and reverse the award.9

       Both parties request attorney fees on appeal under RCW 26.09.140,

which provides that an appellate court “may, in its discretion, order a party to pay

for the cost to the other party of maintaining the appeal and attorneys’ fees.”10

Given the extensive assets of both parties and our determination that Philippe

was not intransigent, we decline to award attorney fees.

       We reverse and remand with instructions to determine the proper




       9   Philippe presented additional evidence in his reply brief to support a
finding that Kellie Ann had access to financial information about his business.
Kellie Ann moved to strike this evidence. A party may provide additional
evidence on appeal if, among other requirements, it is needed to fairly resolve
the issues on appeal. RAP 9.11(a). Here, the evidence provided by Philippe
would not change the outcome and is not needed to resolve the issues on
appeal. Accordingly, we grant Kellie Ann’s motion.
         10 RAP 18.1(c) requires parties to file financial affidavits at least 10 days

prior to the day the case is set, and to file answers to these affidavits within 7
days after service of the affidavit. Philippe filed a declaration of financial need on
January 5, 2021. Kellie Ann subsequently filed a declaration describing her
financial circumstances and challenging Philippe’s declaration on January 12,
after the deadline for filing a financial affidavit but within the deadline for filing an
answer. Philippe correctly noted that this answer was effectively an untimely
financial declaration and requested permission to file an answer. His January 19
answer then answered Kellie Ann’s financial declaration with a 31-page appendix
of new evidence regarding Kellie Ann’s finances. Kellie Ann subsequently filed
an “Objection and Motion to Strike Additional Evidence Offered in Answer” on
January 26, objecting to much of Philippe’s new evidence as hearsay. Philippe
filed a “Response to Respondent’s Objection and Motion to Strike” on February
2.
         Given our authority under RAP 18.8(a), we grant Philippe’s request and
consider his answering declaration only to the extent it answers Kellie Ann’s
financial declaration. Although Kellie Ann claims she did not need to file a
financial affidavit because she is requesting fees on the basis of Philippe’s
intransigence, her financial information was still important for determining her
ability to pay Philippe’s fees. She chose to file this information, and Philippe had
the right to answer it. We grant Kellie Ann’s motion to strike the evidence in
Philippe’s answer that is impermissible hearsay. Ultimately, these protracted
motions do not change our decision with regard to attorney fees.


                                               24
No. 79819-7-I/25


valuation of Philippe’s separate property, to determine a just and equitable

distribution of the property, to recalculate child support based on the parties’

actual income, which includes Kellie Ann’s RSUs and a calculation of Philippe’s

income based on the evidence, and to determine the appropriate limitations on

Philippe’s residential time based on the evidence presented at trial.




WE CONCUR:




                                             25